Appeal by petitioner from an order of the Supreme Court, Westchester County, entered August 15, 1978, which transferred to the Supreme Court, Suffolk County, his petition for relief pursuant to CPLR article 78 and a writ of habeas corpus. Appeal dismissed, without costs or disbursements. No appeal lies from an intermediate order in a habeas corpus proceeding (CPLR 7011) or, in the absence of permission, in a CPLR article 78 proceeding (CPLR 5701, subd [b], par 1). If we were not dismissing, we would affirm. The transfer was neither contrary to law nor an abuse of discretion (see CPLR 506, subd [b]; 7004, subd [c]). Suozzi, J. P., Lazer, Shapiro and Cohalan, JJ., concur.